Exhibit 10.22(B)

CONSENT, JOINDER AND SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

AND SECOND AMENDMENT TO PLEDGE AGREEMENT

THIS CONSENT, JOINDER AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND
FIRST AMENDMENT TO PLEDGE AGREEMENT (this “Second Amendment”) is made as of this
19th day of December, 2014 by and among REVOLUTION LIGHTING TECHNOLOGIES, INC.,
a Delaware corporation (“RLT”), LUMIFICIENT CORPORATION, a Minnesota corporation
(“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited
liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a Delaware limited
liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC., a Delaware
corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited liability
company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited liability company
(“Value Lighting”), and ALL AROUND LIGHTING, L.L.C., a Texas limited liability
company (“All Around”, and together with RLT, Lumificient, LIT, Seesmart Tech,
Relume, Tri-State and Value Lighting, singly and collectively, jointly and
severally, “Borrowers” and each a “Borrower”), the Guarantors party hereto, and
BANK OF AMERICA, N.A., a national banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors (other than All Around and Break One Nine, Inc., a Texas
corporation (“Break One”)) and the Lender are parties to a certain Loan and
Security Agreement, dated as of August 20, 2014 (as amended, modified,
supplemented or restated and in effect from time to time, collectively, the
“Loan Agreement”);

WHEREAS, the Obligors (other than All Around and Break One) and the Lender are
parties to a certain Pledge Agreement, dated as of August 20, 2014 (as amended,
modified, supplemented or restated and in effect from time to time,
collectively, the “Pledge Agreement”);

WHEREAS, the Obligors (other than All Around and Break One) have advised the
Lender that simultaneously with the execution of this Amendment, the Obligors
intend to consummate the All Around Merger (as defined below);

WHEREAS, pursuant to the terms and conditions of the Loan Agreement, the Pledge
Agreement and the other Loan Documents, the Obligors (other than All Around and
Break One) must obtain the written approval of the Lender prior to consummating
the All Around Merger; and

WHEREAS, the Lender is willing to so consent to the All Around Merger and the
joinder of All Around and Break One, provided that, inter alia, certain terms of
the Loan Agreement and the Pledge Agreement are modified as set forth below.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Consent to the All Around Merger. The Obligors hereby represent and warrant
to the Lender that RLT, Revolution Lighting – All Around, Inc., a Delaware
corporation (“Merger Sub”), All Around, Break One and certain other shareholder
parties are entering into that certain Agreement and Plan of Merger and
Reorganization (the “All Around Merger Agreement”), whereas the Merger Sub will
be merged into Break One (with Break One being the successor to the Merger Sub),
and Break One will become a wholly-owned subsidiary of RLT, with Break One
remaining the sole member of All Around (collectively, the “All Around Merger”).
The Obligors further represent and warrant to the Lender that attached to this
Second Amendment as Exhibit “A” are true and complete copies of (A) the All
Around Merger Agreement and (B) Disclosure Schedules to the All Around Merger
Agreement (collectively, the “Material Transaction Documents”). The Lender
hereby consents to the All Around Merger, provided that each of the Conditions
Precedent to Effectiveness set forth in Section 10 hereof shall be satisfied,
all as determined by the Lender in its sole reasonable discretion.

3. Joinder; Grant of Security Interest. Effective as of the Second Amendment
Effective Date, All Around and Break One each hereby:

 

  (a) acknowledge that they have received and reviewed copies of the Loan
Agreement and the other Loan Documents;

 

  (b) join in the execution of, and become parties to, the Loan Agreement and
the other Loan Documents as a Borrower and as an Obligor, in the case of All
Around, and as a Guarantor and an Obligor, in the case of Break One, as
indicated by their signature below;

 

  (c) agree to be bound by all representations, warranties, covenants,
agreements, liabilities and acknowledgments of a Borrower and as an Obligor, in
the case of All Around, and as a Guarantor and an Obligor, in the case of Break
One, under the Loan Agreement and the other Loan Documents, in each case, with
the same force and effect as if they were signatories to the Loan Agreement and
the other Loan Documents and were expressly named as a Borrower and as an
Obligor, in the case of All Around, and as a Guarantor and an Obligor, in the
case of Break One;

 

  (d) pledge and grant to Lender, on behalf of itself and the other Secured
Parties, a continuing security interest in and Lien upon all Collateral ,
whether now owned or hereafter acquired, and wherever located; provided, that in
no event shall the Collateral include more than 65% of the voting stock of any
Foreign Subsidiary;

 

2



--------------------------------------------------------------------------------

  (e) assume and agree to perform all applicable duties and obligations as a
Borrower and as an Obligor, in the case of All Around, and as a Guarantor and an
Obligor, in the case of Break One, under the Loan Agreement and the other Loan
Documents; and

 

  (f) irrevocably authorize the Lender at any time and from time to time to
authenticate and file in any relevant jurisdiction to file any financing
statement that describes the Collateral as “all assets” or “all personal
property”, or words to similar effect, and any amendments or continuations with
respect to such financing statements, and ratify any action taken by Lender
before the date hereof to effect or perfect its Lien on any Collateral. All
Around and Break One hereby further authorize the Lender to file filings with
the United States Patent and Trademark Office and United States Copyright Office
(or any successor office or any similar office in any other country) or other
necessary documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by them hereunder in any
Intellectual Property, without their signatures, and naming each of them as
debtor and Lender as secured party.

4. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The definition of “Guarantors” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Guarantors”: Seesmart, Envirolight, Sentinel, Value Lighting Houston, and
Break One, and each Borrower as to each other Borrower, and each other Person
that guarantees payment or performance of Obligations.”

 

  (b) The definition of “Material Contract” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Material Contract”: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Person, including the Securities Act
of 1933; (b) for which breach, termination, nonperformance or failure to renew
would reasonably be expected to have a Material Adverse Effect; (c) that relates
to Subordinated Debt, or to Permitted Debt in an aggregate amount of $250,000 or
more, (d) the Tri-State Agreement, (e) the Value Lighting Merger Agreement, and
(f) the All Around Merger Agreement.”

 

  (c) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

““All Around Merger”: as defined in the Second Amendment.”

 

3



--------------------------------------------------------------------------------

““All Around Closing Consideration” means “Closing Consideration” as that term
is defined in Section 1.6(b) of the All Around Merger Agreement in effect on the
Second Amendment Effective Date, which Closing Consideration is $940,000,
subject to the adjustments, if any, as set forth in the All Around Merger
Agreement in effect on the Second Amendment Effective Date.”

““All Around Payment Conditions”: means the following conditions with respect to
any payment in cash of (i) adjustments, if any, to the All Around Closing
Consideration required to be paid after the Second Amendment Effective Date to
the Shareholders (as that term is defined in the All Around Merger Agreement)
pursuant to the terms and conditions of the All Around Merger Agreement,
(ii) any All Around Earnout Payments, and (iii) any All Around Parent Shares
Consideration:

(a) before and after giving effect to such payment, no Event of Default shall
have occurred and be continuing;

(b) before and after giving effect to such payment, Availability shall be no
less than $5,000,000; and

(c) after giving effect to such payment, the proforma Fixed Charge Coverage
shall be at least 1.25 to 1.0.”

““All Around Earnout Payments”: means the “Earnout Consideration” as that term
is defined in Section 1.6(c) of the All Around Merger Agreement in effect on the
Second Amendment Effective Date required to be paid to the Shareholders (as that
term is defined in the All Around Merger Agreement) pursuant to the terms and
conditions of the All Around Merger Agreement.”

““All Around Merger Agreement”: as defined in the Second Amendment.”

““All Around Parent Shares Consideration” means “Parent Shares Consideration” as
that term is defined in Section 1.6(d) of the All Around Merger Agreement in
effect on the Second Amendment Effective Date.”

““Material Transaction Documents”: as defined in the Second Amendment.”

““Post-Second Amendment Obligations”: as defined in the Second Amendment.”

““Second Amendment” means that certain Consent, Joinder and Second Amendment to
Loan and Security Agreement and Second Amendment to Pledge Agreement, dated as
of December 19, 2014, by and among the Obligors and the Lender.”

““Second Amendment Effective Date”: means December 19, 2014.”

 

4



--------------------------------------------------------------------------------

  (d) Section 9.2.7 of the Loan Agreement is hereby amended by adding the
following new subsections to the end thereof:

“(j) any adjustments to the All Around Closing Consideration required to be paid
in cash after the Second Amendment Effective Date to the Shareholders (as that
term is defined in the All Around Merger Agreement) pursuant to the terms and
conditions of the All Around Merger Agreement, unless the Borrower Agent has
certified to Lender within five (5) Business Days prior to the making of such
payment, that the All Around Payment Conditions have been and will continue to
be satisfied;

(k) All Around Earnout Payments in cash, unless the Borrower Agent has certified
to Lender within five (5) Business Days prior to the making of such payment,
that the All Around Payment Conditions have been and will continue to be
satisfied; and

(l) All Around Parent Shares Consideration in cash, unless the Borrower Agent
has certified to Lender within five (5) Business Days prior to the making of
such payment, that the All Around Payment Conditions have been and will continue
to be satisfied.”

 

  (e) Schedule 8.1.4 to the Loan Agreement is hereby deleted in its entirety,
and the amended and restated Schedule 8.1.4 to the Loan Agreement attached
hereto as Exhibit “B” is hereby substituted in its stead.

5. Amendments to Pledge Agreement. The Pledge Agreement is hereby amended as
follows:

 

  (a) Schedule III to the Pledge Agreement is hereby deleted in its entirety,
and the amended and restated Schedule III to the Pledge Agreement attached
hereto as Exhibit “C” is hereby substituted in its stead.

6. Post-Second Amendment Obligations. The Obligors hereby agree to deliver the
following duly completed and executed items to the Lender by no later than
thirty (30) days after the Second Amendment Effective Date (collectively the
“Post-Second Amendment Obligations”), all in the form and substance reasonably
satisfactory to the Lender, and the Obligors further agree that any failure by
the Obligors to duly and timely comply with the Post-Second Amendment
Obligations shall constitute an Event of Default under the Loan Agreement;
provided that the Obligors expressly acknowledge and agree that no Accounts or
Inventory of All Around and/or Break One can be deemed to be Eligible Accounts
or Eligible Inventory (even if so otherwise qualified as Eligible Accounts or
Eligible Inventory as determined by the Lender in accordance with the terms and
conditions of the Loan Agreement) until each of the Post-Second Amendment
Obligations are satisfied:

 

  (a) Perfection Certificate for All Around and Break One.

 

5



--------------------------------------------------------------------------------

  (b) Any UCC-3 Terminations for All Around and Break One as determined by the
Lender to ensure that the Lender has a first priority Lien in the Collateral of
All Around and Break One, respectively, subject to any Permitted Liens.

 

  (c) Intellectual Property Security Agreement for All Around and Break One if
determined by the Lender to be necessary after conducting Intellectual Property
searches.

 

  (d) Control Agreements for the Deposit Accounts and/or Securities Accounts of
All Around and Break One if determined by the Lender to be necessary.

 

  (e) Certificates of a duly authorized officer of each of RLT, All Around and
Break One, certifying (i) that the attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Second Amendment and all documents referenced therein and
related thereto and the Material Transaction Documents are true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility; and (iii) to the title, name and signature
of each Person authorized to sign such documents.

 

  (f) All consents as required by the Organic Documents of RLT.

 

  (g) A written opinion of Lownestein Sandler LLP with regard to the matters
addressed in the Second Amendment.

 

  (h) Copies of policies or certificates of insurance for the insurance policies
carried by All Around and Break One, all in compliance with the Loan Documents.

 

  (i) For each insurance policy of All Around and Break One, copies of
satisfactory endorsements (i) showing Lender as lender’s loss payee or
additional insured as its interests may appear; (ii) requiring thirty (30) days
prior written notice to Lender in the event of cancellation of the policy for
any reason whatsoever; and (iii) specifying that the interest of Lender shall
not be impaired or invalidated by any act or neglect of such Obligor or the
owner of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy.

 

  (j) Lien Waivers with respect to the locations utilized by All Around and
Break One. If, notwithstanding the Obligors’ commercially reasonable efforts,
the Obligors are unable to timely obtain the foregoing Lien Waiver, such failure
shall not constitute a Default or Event of Default, and the Lender reserves the
right to institute a Rent and Charges Reserve for such location.

 

6



--------------------------------------------------------------------------------

7. Ratification of Loan Documents. Except as specifically amended by this
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the Obligors warrant and represent that no
Event of Default exists, and nothing contained herein shall be deemed to
constitute a waiver by the Lender of any Event of Default which may nonetheless
exist as of the date hereof.

8. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Amendment and/or the failure of the Obligors to perform its
obligations under this Amendment shall constitute an Event of Default under the
Loan Agreement.

9. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

10. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the sole
satisfaction of the Lender:

 

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) The Lender shall have received true and correct, fully executed copies of
the Material Transaction Documents.

 

  (d) The Lender shall have received the original stock certificates of Break
One and All Around, respectively, which original stock certificates / membership
certificates shall be accompanied by stock powers duly executed in blank or
other instruments of transfer reasonably satisfactory to the Lender.

 

  (e) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

 

7



--------------------------------------------------------------------------------

  (f) The Lender shall have completed and received satisfactory results of all
Patriot Act inquiries with respect to All Around and Break One.

 

  (g) All conditions precedent to the consummation of the All Around Merger as
required by the Material Transaction Documents have been satisfied or waived by
the applicable parties, and the All Around Merger has been consummated in
accordance with the provisions of the Material Transaction Documents.

 

  (h) The Obligors shall have paid the All Around Closing Consideration with
funds derived solely from the proceeds derived from the issuance of Equity
Interests of RLT that occurred prior to the Second Amendment Effective Date.

 

  (i) After giving effect to the consummation of the All Around Merger and this
Second Amendment, no Default or Event of Default shall exist.

11. Miscellaneous.

 

  (a) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender all costs and expenses of the Lender, including,
without limitation, reasonable attorneys’ fees, in connection with the
preparation, negotiation, execution and delivery of this Amendment.

 

  (b) This Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument. Delivery
of an executed signature page of this Amendment (or any notice or agreement
delivered pursuant to the terms hereof) by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

  (c) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (d) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

  (e) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

[Signatures Continue on Next Page]

 

9



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President LUMIFICIENT CORPORATION By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President LIGHTING INTEGRATION TECHNOLOGIES,
LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President SEESMART TECHNOLOGIES, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President RELUME TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President

[Signatures Continue on Next Page]

 

10



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President VALUE LIGHTING, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President ALL AROUND LIGHTING, L.L.C. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President

[Signatures Continue on Next Page]

 

11



--------------------------------------------------------------------------------

GUARANTORS: SEESMART, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President SENTINEL SYSTEM, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President VALUE LIGHTING OF HOUSTON, LLC By:
 

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President of Sole Member ENVIROLIGHT LED,
LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President of Sole Member BREAK ONE NINE,
INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President

 

12